

116 HR 5984 IH: Charter Oversight, Accountability, and Transparency Act
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5984IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2020Ms. Tlaib (for herself, Mr. Blumenauer, Mr. Cicilline, Mr. Clay, Mr. DeFazio, Ms. DeLauro, Mrs. Dingell, Mr. García of Illinois, Ms. Garcia of Texas, Ms. Haaland, Mrs. Hayes, Ms. Jayapal, Ms. Kelly of Illinois, Mr. Khanna, Mr. Kildee, Mrs. Lawrence, Mr. Levin of Michigan, Mr. McNerney, Ms. Moore, Ms. Ocasio-Cortez, Ms. Omar, Mr. Pocan, Ms. Porter, Ms. Pressley, Mr. Raskin, Mr. Ryan, Ms. Schakowsky, Ms. Sewell of Alabama, Ms. Shalala, Ms. Slotkin, Ms. Stevens, Mr. Vela, Ms. Velázquez, Ms. Wild, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Elementary and Secondary Education Act of 1965 to improve oversight of private charter management organizations, and for other purposes.1.Short titleThis Act may be cited as the Charter Oversight, Accountability, and Transparency Act or the COAT Act.2.Oversight of private charter management organizations(a)State plan assuranceSection 1111(g) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(g)) is amended—(1)in paragraph (2)—(A)in subparagraph (M), by striking and at the end;(B)in subparagraph (N), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new subparagraph:(O)the State educational agency will ensure that each contract between a charter school located in the State and a private charter management organization for the operation or management of the charter school satisfies the requirements described in paragraph (5).; and(2)by adding at the end the following new paragraph:(5)Private charter management organization oversight(A)In generalA contract described in paragraph (2)(O) shall require a private charter management organization to comply, while under contract, with the following:(i)Annual disclosuresThe private charter management organization shall disclose annually to the Secretary, for the most recently completed fiscal year, the following information:(I)The identity of each charter school operated or managed by the private charter management organization.(II)The identity of each executive, including the chief executive officer, chief operating officer, chief financial officer, and general counsel, of the private charter management organization (with updates provided to the Secretary not later than one month after a change with respect to any such executive).(III)The salary of each such executive.(IV)The amount earned in excess of salary by each such executive.(V)The amount expended by the private charter management organization on the following:(aa)The operations of each charter school that is served by the private charter management organization.(bb)The administration of the private charter management organization, excluding amounts accounted for under item (aa).(VI)An audited income statement and balance sheet demonstrating revenue, costs, and profit margin (prepared in accordance with generally accepted accounting principles).(VII)The amount expended by the private charter management organization, and the percentage of the annual budget of the private charter management organization that each such amount comprises, for the following:(aa)Administrative costs.(bb)Costs of advertising and marketing.(cc)Salary and benefits for teachers, support staff, school leaders (including the principal and vice principal), and special education instructional support staff.(dd)Costs of instructional supplies, including books, writing material, and curriculum material.(ee)Any other cost exceeding one percent of the annual budget of the private charter management organization.(VIII)Whether the private charter management organization is a for-profit or nonprofit organization.(IX)The identity of any entity that has entered into a contract with the private charter management organization and with respect to which the private charter management organization—(aa)owns a security;(bb)extends credit;(cc)is a parent, subsidiary, or sibling company; or(dd)is under common control.(ii)Board meetingsThe private charter management organization shall—(I)hold board meetings that are open to the public;(II)one week prior to the date of a board meeting, issue a public notice of the meeting; and(III)ensure that board meetings are reasonably accessible to the community by holding the meetings during a time of day that is reasonably convenient for the parents of children enrolled in a charter school served by the private charter management organization.(B)Private charter management organization definedFor purposes of this subsection, the term private charter management organization means a private organization that operates or manages a charter school or a network of charter schools linked by centralized support, operations, and oversight, without regard to whether such organization is a for-profit or nonprofit organization..(b)Public availability and report to CongressNot later than six months after receiving information disclosed pursuant to section 1111(g)(5) of the Elementary and Secondary Education Act of 1965, as added by subsection (a), the Secretary of Education shall—(1)make available the information on a public website of the Department of Education; and(2)submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report containing the information.(c)Effective dateThe amendment made in subsection (a) shall apply with respect to contracts entered into, renewed, or modified on or after the date of the enactment of this Act.